Citation Nr: 0937879	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an increased rating for service-connected 
left ankle disability, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an effective date earlier than September 
16, 2005, for the grant of a 10 percent rating for service-
connected left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an April 2005 rating decision, the 
RO granted service connection, effective September 21, 2004, 
for left ankle disability, and assigned a 0 percent, 
noncompensable disability rating.  In the February 2006 
rating decision, the RO increased the rating for left ankle 
disability to 10 percent, effective September 16, 2005.


FINDINGS OF FACT

1.  From September 6, 2005, the Veteran's left ankle 
disability has been manifested by pain and moderate, but less 
than marked, limitation of motion.

2.  The RO received the Veteran's claim for an increased 
rating for left ankle disability on September 6, 2005.

3.  Prior to September 6, 2005, evidence showed left ankle 
tenderness, without limitation of motion.


CONCLUSIONS OF LAW

1.  An effective date of September 6, 2005, is appropriate 
for a 10 percent rating for left ankle disability.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(o), Part 4, including §§ 4.2, 4.7, 4.10, 4.71, Plate 
II, § 4.71a, Diagnostic Codes 5024, 5271 (2009).

2.  The Veteran's left ankle disability does not meet the 
criteria for a disability rating higher than 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.10, 4.71, Plate II, § 4.71a, 
Diagnostic Codes 5024, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has evaluated the Veteran's service-connected left 
ankle disability by assigning an initial disability rating of 
0 percent effective September 21, 2004, the day after her 
separation from service; and a 10 percent rating effective 
September 16, 2005.  The Veteran has appealed for a higher 
rating, and for an earlier effective date for the 10 percent 
rating.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  In deciding the increased evaluation claim, 
the Board has considered whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  Fenderson v. West 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The RO assigned the initial, noncompensable rating for the 
Veteran's left ankle disability in an April 2005 rating 
decision.  Less than a year after the RO issued that 
decision, the Veteran asked to reopen the issue of her left 
ankle disability for reevaluation.  The RO treated the 
statement as a claim for increase.  In the February 2006 
rating decision, the RO increased the rating to 10 percent.  
The Veteran later appealed for the effective date for the 10 
percent rating to be earlier: specifically, immediately 
following service.  

The RO has described the Veteran's left ankle disability as 
tendonitis and sprain, and has evaluated the disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5271.  Under 
Diagnostic Code 5024, tenosynovitis is rated based on the 
limitation of motion of the affected part.  Under the 
Diagnostic Code 5271, limited motion of the ankle is rated at 
10 percent if the limitation is moderate, and 20 percent if 
the limitation is marked.  For VA rating purposes, the normal 
range of motion of the ankle is to 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.

The Veteran reports that she sustained an injury of her left 
ankle during service.  She sought service connection for left 
ankle disability.  In the April 2005 rating decision, the RO 
granted service connection effective September 21, 2004, the 
day after the Veteran's separation from service.  The RO 
assigned a 0 percent disability rating.

During service, in August 2004, the Veteran completed a 
medical history.  She checked yes for a history of foot 
trouble.  She reported that any time the outer side of her 
left ankle turned inward just a little, it sent a sharp pain 
down the side of her left foot.

Later in August 2004, still prior to separation from service, 
the Veteran had a VA medical examination.  The Veteran 
reported that, during service in Iraq in 2003, she sprained 
her left ankle when she jumped off of a vehicle.  She stated 
that the ankle became swollen, and that it was treated with 
an ace bandage.  She indicated that since the injury she has 
continued to have shooting, pinching pain with running, 
jumping, or sitting cross-legged.  She stated that once the 
pain began, it would continue for the rest of the day.  She 
related that the disorder made her unable to run.  She 
indicated that the ankle problem did not affect other daily 
duties or activities, although she was on a profile to limit 
certain activities because she was pregnant.

The examining physician found that the Veteran had normal 
strength in her left ankle, and was able to walk on her toes 
and heels without difficulty or pain.  The Veteran's gait was 
normal.  The range of motion of the left ankle was to 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
There was no guarding of movement.  There was finger point 
tenderness, with swelling, over the lateral ligaments.  The 
ankle had normal stability, with no dislocation, recurrent 
subluxation, locking, or giving way.  Repetitive motion 
against resistance did not decrease the range of motion or 
the joint function.  The examiner's diagnosis was status post 
left ankle sprain with residual mild tendonitis.

After the April 2005 rating decision assigning a 0 percent 
rating for the left ankle disability, the Veteran submitted a 
statement to the RO.  The Veteran dated the statement August 
26, 2005.  The statement contains several stamps showing the 
dates it was received at the RO; the date stamps variously 
show receipt on September 6, 19, and 26, 2005.  In the 
statement, the Veteran asked to "reopen" the issue of her 
left ankle disability for "reevaluation."  She stated that 
she sustained injury of that ankle in Iraq, when her convoy 
was under attack and she had to jump out of her Humvee 
quickly.  She indicated that the injury made her unable to 
wear a shoe on her left foot for four days, and then 
necessitated a soft shoe profile for almost two months.  She 
stated that the injury affected her present life.  She 
reported having constant pain in the ankle.  She indicated 
that she could not run without excruciating pain, and could 
not sit cross-legged.  She noted that she could not run to 
play with her young child.  She reported that she worked at a 
department store, where she was always on her feet.  She 
stated that at one time she had lost "nearly three days of 
work" because of the ankle disability.  

The RO treated the statement and a claim for increased rating 
and the Veteran had another VA medical examination, in 
October 2005.  She reported that the left ankle disability 
had symptoms of sharp pain that travelled down to the toes, 
swelling, and popping.  She indicated that the symptoms were 
constant.  She stated that she took nonprescription pain 
medication.  She reported that the disability necessitated 
wearing comfortable shoes, and caused problems with running 
and prolonged walking or standing.  She stated that the ankle 
disability caused her to miss work four times per month.

The examining physician found that the Veteran's left ankle 
had dorsiflexion to 20 degrees, with pain beginning at 15 
degrees, and plantar flexion to 25 degrees, with pain 
beginning at 35 degrees.  The joint function was additionally 
limited after repetitive use by pain, fatigue, and weakness.  
Lack of endurance and pain had the major functional impacts.  
The examiner indicated that he was not able to estimate in 
degrees of motion the extent of the additional limitation 
with repetitive use.  Left ankle x-rays did not show any 
evidence of fracture or dislocation.  The examiner provided a 
diagnosis of left ankle strain.

In the February 2006 rating decision, the RO increased the 
rating for left ankle disability to 10 percent, effective 
September 16, 2005.  In a March 2006 statement, the Veteran 
indicated she was writing a "Notice of Disagreement" and 
appealed for an earlier effective date, asserting that the 10 
percent rating should be effective from the date of service 
connection of the disability.

The evidence regarding that disability at the time of the 
Veteran's separation from service in September 2004, however, 
does not support a compensable rating at that time.  The 
August 2004 examination did not show any limitation of motion 
of the ankle.  The ankle disability reportedly kept her from 
running, but did not affect her service duties or other 
activities.  The preponderance of the evidence is against a 
compensable rating from September 21, 2004.

The Veteran's 2005 statement and the 2005 examination showed 
that the ankle disability warranted a compensable rating.  
The general rule with regard to an award of increased 
compensation is that the effective date for such an award 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

In this case, the Veteran claimed an increased rating in her 
August 2005 statement.  The Veteran's representative has 
argued that the Veteran was expressing disagreement with the 
April 2005 rating decision; however, the Board notes that the 
statement does not include a desire to contest the result.  
See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201; Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  In contrast, her 
statement submitted in March 2006 after receiving notice of 
the assignment of a 10 percent rating and the effective date 
is specifically noted by the Veteran to be a "Notice of 
Disagreement."  

The earliest VA date stamp on that statement indicates that 
the RO received the statement on September 6, 2005.  The 
evidence does not demonstrate that the increase in the left 
ankle disability was ascertainable during the year before the 
Veteran claimed a higher rating.  The available evidence 
prior to September 6, 2005, was the evidence from August 
2004, which did not show compensable disability in the ankle.  
The appropriate effective date for the 10 percent rating, 
then, is September 6, 2005, which is the date when the RO 
received the increased rating claim, and which is slightly 
earlier than the September 15, 2005, effective date that the 
RO assigned.

The Veteran's left ankle disability does not warrant, at any 
time from September 2004 forward, a rating higher than 10 
percent.  The medical examinations in 2004 and 2005 did not 
show marked limitation of motion of the ankle.

In her August and September 2005 statements, the Veteran 
noted that ankle pain has caused her to miss "nearly 3 days 
of work one time."  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating of the Veteran's service-connected 
left ankle disability.  The competent medical evidence of 
record shows that her left ankle disability is primarily 
manifested by pain, tenderness and limitation of motion.  The 
applicable diagnostic codes used to rate the Veteran's 
disability provide for ratings based on limitation of motion.  
The effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's left ankle disability has been fully considered and 
are contemplated in the rating schedule; hence, referral for 
an extraschedular rating is unnecessary at this time.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  

Notice and Assistance

In this case, complete notice was sent in August 2004, April 
2006, and August 2008 letters; and the claim was 
readjudicated in a November 2008 supplemental statement of 
the case.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An effective date of September 6, 2005, is granted for a 10 
percent rating for left ankle disability.

Entitlement to a disability rating in excess of 10 percent 
for left ankle disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


